Ludeling, C. J.
The appellee has moved to dismiss this appeal our the ground that the amount in dispute does not exceed five hundred dollars.
The plaintiff alleges that the defendant owes him $2192 64, with interest and commissions; that the garnishees have forty-two hales of cotton in their possession belonging to J. M. Dulin, his debtor, and he prays for judgment, in solido, against them for said amount.
In suits by garnishment, the amount in contestation is the claim against the debtor and garnishees. The question of jurisdiction is tested by the demand of the petitioner. I La. 246; 3 R. 370; 12 Rob. 178; 2 An. 163; 13 An. 510.
The motion to dismiss the appeal is therefore refused. •